Name: 97/86/EC: Commission Decision of 10 January 1997 concerning the specific financial contribution by the Community for surveillance relating to the eradication of foot-and- mouth disease in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity;  management;  economic policy;  tariff policy
 Date Published: 1997-01-30

 Avis juridique important|31997D008697/86/EC: Commission Decision of 10 January 1997 concerning the specific financial contribution by the Community for surveillance relating to the eradication of foot-and- mouth disease in Greece (Only the Greek text is authentic) Official Journal L 027 , 30/01/1997 P. 0037 - 0038COMMISSION DECISION of 10 January 1997 concerning the specific financial contribution by the Community for surveillance relating to the eradication of foot-and-mouth disease in Greece (Only the Greek text is authentic) (97/86/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and, in particular, Article 3 (2) and Article 11 (4) thereof,Whereas outbreaks of foot-and-mouth disease have occurred in Greece during the period from 3 July to 30 September 1996;Whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility to participate with financial assistance;Whereas, when the presence of foot-and-mouth disease was officially confirmed, the Greek authorities established measures within the framework of the provisions of Article 3 (2) of Decision 90/424/EEC and the provisions of Council Directive 85/511/EEC of 18 November 1985, introducing Community measures for the control of foot-and-mouth disease (3), as last amended by the Act of Accession of Austria, Finland and Sweden; whereas such measures were notified by the Greek authorities;Whereas as a result of outbreaks of foot-and-mouth disease in July 1996 in Greece the Commission adopted Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease (4); whereas in the light of the disease situation the said Decision was repealed and the established disease protection measures amended by Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Commission Decision 96/440/EC (5);Whereas the foot-and-mouth disease situation requires an intensified disease surveillance;Whereas Greece by letter of 19 September 1996 has presented a programme for the surveillance of foot-and-mouth disease in Rodopi; whereas this programme takes into account the provisions of Annex II of Decision 96/526/EC;Whereas for the purpose of disease surveillance, a village may be considered as an epidemiological unit in so far as sheep and goat farms are concerned;Whereas the conditions for Community financial assistance for the surveillance programme presented by Greece have been met;Whereas for supervisory purposes Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 2048/88 (7), should apply;Whereas, in order to carry out good financial management, it is necessary that Greece should send the necessary supporting documents to the Commission;Whereas it is necessary to fix in advance the maximum level of Community financial aid for this action;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Greek surveillance programme for foot-and-mouth disease presented on 19 September 1996 is hereby approved.2. For the surveillance of foot-and-mouth disease during the period 1 October 1996 to 31 December 1996, Greece may obtain Community financial assistance. The surveillance shall be carried out in accordance with the provisions of Annex II of Decision 96/526/EC. The financial contribution shall be 70 % of the costs related to:- clinical inspection of cattle, sheep and goats,- maintenance of records on epidemiological information relevant to herds and flocks inspected,- collection and transport of blood samples,- purchase of reagents and laboratory examination of samples.Article 2 1. The Community financial contribution shall be granted after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall as regards the measures listed in Article 1 include:(a) an epidemiological report covering inspections carried out in each veterinary substation district,(b) a report on laboratory examinations performed,(c) a financial report including a list of the beneficiaries, their location and amount paid.3. The financial participation of the Community is limited to ECU 30 000.Article 3 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 4 This Decision is addressed to the Hellenic Republic.Done at Brussels, 10 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 315, 26. 11. 1985, p. 11.(4) OJ No L 181, 20. 7. 1996, p. 38.(5) OJ No L 221, 31. 8. 1996, p. 65.(6) OJ No L 94, 28. 4. 1970, p. 13.(7) OJ No L 185, 15. 7. 1988, p. 1.